EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on June 29, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 3-9 and 11-20 has been withdrawn, now claims 3-9 and 20 have been cancelled. 
Applicant’s arguments, see page 1 of the remarks, filed on June 29, 2022, with respect to claim rejection under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 6 and 16 has been withdrawn, now claim 6 has been cancelled. 
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on June 29, 2022, with respect to claim rejection under 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claims 1-10 and 20 has been withdrawn, now claims 1-10 and 20 have been cancelled. 
Claims 11-19 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Pessetto on July 14, 2022.

The application has been amended as follows: 
           Claim 11, line 8, the term “a instantaneous voltage” has been amended to “an instantaneous voltage”.
           Claim 17, line 1, the word “comprising” has been amended to “further comprising”.
The following is an examiner’s statement of reasons for allowance: Farjad-rad (US 2005/0259726 A1) relates to an adaptive receiver comprising an amplitude detector that samples the amplitude of eye openings of incoming symbols and conveys the resulting measures of the eye amplitude to an adaptive control logic that experiments with different equalization settings while monitoring the resulting eye amplitude to find the equalization setting that provides incoming data eyes of the highest amplitude. RANE et al. (US 2018/0191534 A1) relates to an equalizer that equalizes an incoming signal and provides an equalization output signal over a plurality of time intervals according to a given equalizer setting thereof. However, the prior art fails to show or teach a method of selecting an equalizer setting by at least the steps of: increasing a voltage offset by selecting a threshold voltage from a plurality of predetermined threshold voltages that is incrementally greater than or incrementally less than a mid-eye voltage of an equalized output signal; recording a number of hits indicative of the number of times that an instantaneous voltage of the equalized output signal crosses the selected threshold voltage during a predetermined time interval; further increasing the voltage offset in response to a determination that the number of hits at the selected threshold voltage is within a predetermined margin of baseline number of hits; and increasing an active equalizer setting of the equalizer in response to a determination that the number of hits at the selected threshold voltage is less than the baseline number of hits by an amount that is equal to or greater than the predetermined margin, as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632